 

 

 

AGREEMENT OF PURCHASE AND SALE

 

BY AND BETWEEN

 

barcelÓ CRESTLINE CORPORATION

 

aS “sELLER,”

 

AND

 

ARC HOSPITALITY TRS HOLDING, LLC
A DELAWARE LIMITED LIABILITY COMPANY,

 

As “PuRCHASER” 

 

January 30, 2014 

 

  



 

 

 

TABLE OF CONTENTS

 



    Page       ARTICLE 1. INTERPRETATION 1       1.1. Definitions 1 1.2.
Governing Law 6 1.3. Captions, Numbering and Headings 6 1.4. Number; Gender 6
1.5. Business Day 6 1.6. Severability 6 1.7. No Oral Modifications or Waivers 7
1.8. Exhibits 7 1.9. Integration 7 1.10. No Construction Against Drafter 7 1.11.
Including 7       ARTICLE 2. SALE OF INTERESTS 7       2.1. Sale and Purchase 7
2.2. Purchase Price. 7 2.3. Allocation of Purchase Price 8     ARTICLE 3.
SELLER’S REPRESENTATIONS AND WARRANTIES 8       3.1. Good Standing 8 3.2. Due
Authorization 8 3.3. No Violations 8 3.4. Bankruptcy 8 3.5. Litigation 8 3.6.
Terrorist Organizations Lists 8 3.7. Brokers 8 3.8. No Liens 9 3.9. Violations
of Law 9 3.10. Condemnation 9 3.11. Environmental Matters 9 3.12. Contracts 9
3.13. Tenant Leases 10 3.14. Employees 10 3.15. Financial Information 10 3.16.
Licenses and Permits 10       ARTICLE 4. PURCHASER’S REPRESENTATIONS AND
WARRANTIES 10     4.1. Good Standing 10 4.2. Due Authorization 10 4.3. No
Violations 11



 

i

 

 



4.4. Bankruptcy 11 4.5. Litigation 11 4.6. No Other Relationships; Brokers 11
4.7. Terrorist Organizations Lists 11     ARTICLE 5. ACTIONS PENDING CLOSING 11
      5.1. Additional Due Diligence 11 5.2. Covenants 12 5.3. Updates to
Representations 12 5.4. Satisfaction of Conditions 12 5.5. Liquor License 12
5.6. Consent of Franchisor 13 5.7. Schedules 13     ARTICLE 6. CONDITIONS TO
CLOSING 13       6.1. Purchaser’s Conditions to Closing 13 6.2. Failure of
Purchaser’s Condition 13 6.3. Seller’s Conditions to Closing 13 6.4. Failure of
Seller’s Condition 14       ARTICLE 7. CLOSING 14       7.1. Closing 14 7.2.
Seller’s Closing Deliveries 14 7.3. Purchaser’s Closing Deliveries 15 7.4.
Closing and Other Costs 15 7.5. Indemnification 16 7.6. Survival and other
Limitations 18     ARTICLE 8. DEFAULT, REMEDIES 19       8.1. Purchaser’s
Default 19 8.2. Seller’s Default 19       ARTICLE 9. PRORATIONS 20 9.1.
Prorations 20 9.2. Interes 21 9.3. Survival 21     ARTICLE 10. MISCELLANEOUS 21
    10.1. Assignment 21 10.2. Notices 21 10.3. Reserved. 22 10.4. Waiver of Jury
Trial; Jurisdiction 22



  

ii

 

 



10.5. Counterparts; Electronic Signatures and Effectiveness 23 10.6. Brokerage
23 10.7. No Third Party Beneficiaries 23 10.8. Confidentiality 23 10.9. Public
Announcements 24 10.10. Recordation 24 10.11. Time of Essence 24 10.12.
Attorneys’ Fees 24 10.13. No Offer 24 10.14. Rights under LLC Agreement 24



 

iii

 

 

Schedules and Exhibits

 

Schedules     1.1.28 Franchise Agreements 1.1.40 Management Agreements
1.1.55Seller’s Knowledge 2.3 Purchase Price Allocation 3.5 Pending Actions 3.11
Environmental Reports 3.12 Contracts 3.13 Tenant Leases     Exhibits     A Form
of Assignment and Assumption of Interests B Form of Promissory Note C Form of
Indemnity Agreement

  



iv

 

  

AGREEMENT OF PURCHASE AND SALE

 

THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made as of January 30,
2014 (“Contract Date”), between (i) ARC Hospitality TRS Holding, LLC, a Delaware
limited liability company (“Purchaser”), and Barceló Crestline Corporation, a
Maryland corporation (“Seller”).

 

RECITALS:

 

A.                 Seller is the owner of One Hundred Percent (100%) of the
membership interests in each of CHRI Blacksburg (as defined below) and CHRI
Virginia Beach (as defined below).

 

B.                  CHRI Blacksburg owns twenty four percent (24%) of the
membership interests in Blacksburg Hotel Owner (as defined below) and Blacksburg
Hotel Owner ground leases the Blacksburg Hotel (as defined below) pursuant to
the terms of the Blacksburg Hotel Ground Lease (as defined below).

 

C.                  CHRI Virginia Beach owns thirty and 5323/10000 percent
(30.5323 %) of the membership interests in Virginia Beach Hotel Owner (as
defined below) and Virginia Beach Hotel Owner owns the Virginia Beach Hotel (as
defined below).

 

D.                  Seller desires to sell to Purchaser and Purchaser desires to
buy from Seller the Interests (as defined below) on the terms and provisions,
and subject to the conditions more particularly set forth in this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1. INTERPRETATION

 

1.1.        Definitions. For purposes of this Agreement, the following
capitalized terms shall have the meanings indicated:

 

1.1.1.      Action: any action, suit, arbitration, governmental investigation or
other legal proceeding.

 

1.1.2.      Apportionment Time: 11:59 p.m. EDT on the day preceding the Closing
Date.

 

1.1.3.      Asset Purchase and Sale Agreement: that certain Purchase and Sale
Agreement, dated on the Contract Date, between (i) HFP Hotel Owner II, LLC, CSB
Stratford, LLC, and CC Technology Square LLC, collectively as seller, and (ii)
Purchaser, as purchaser, pursuant to which seller has agreed to sell and
Purchaser has agreed to purchase all of seller’s right, title and interest in
and to certain hotels more particularly described therein.

 

1.1.4.      Assignment and Assumption of Interests: the Assignment and
Assumption of Membership Interests in the form attached hereto as Exhibit A.

 

1

 

  

1.1.5.      Blacksburg Hotel: that certain hotel commonly referred to as the
Hilton Garden Inn Blacksburg, located at 900 Plantation Rd, Blacksburg, VA
24060, and leased by Blacksburg Hotel Owner.

 

1.1.6.      Blacksburg Hotel Ground Lease: Deed of Ground Lease, dated April 27,
2007, between Virginia Tech Foundation, Inc. and Blacksburg Hotel Owner.

 

1.1.7.      Blacksburg Hotel Guaranty: First Amended and Restated Guaranty of
Payment, dated April 17, 2011, by Daniel A Hoffler, Louis S. Haddad, Bruce B.
Smith, Seller and The Bruce B. Smith Revocable Trust in favor of Blacksburg
Hotel Lender.

 

1.1.8.      Blacksburg Hotel Indemnity: Construction Loan Indemnity, dated March
10, 2008, by AH Hotel Holding, L.L.C., Daniel A. Hoffler, Louis S. Haddad, Bruce
Smith Enterprise, LLC, Bruce B. Smith, CHRI Blacksburg, Seller, Hampton BB
Company, LLC, Hampton University, and Legacy Hospitality, LLC.

 

1.1.9.      Blacksburg Hotel Lender: Regions Bank, an Alabama banking
corporation.

 

1.1.10.    Blacksburg Hotel Owner: BSE/AH Blacksburg Hotel, L.L.C., a Virginia
limited liability company.

 

1.1.11.    Blacksburg Hotel Owner Operating Agreement: Amended and Restated
Operating Agreement of Blacksburg Hotel Owner, dated January 15, 2008, between
AH Hotel Holdings, L.L.C., Hampton BB Company, LLC, Legacy Hospitality, LLC,
CHRI Blacksburg, and Bruce Smith Enterprise, LLC (as the same may be amended or
other modified from time to time).

 

1.1.12.    CHRI Blacksburg: CHRI Blacksburg Hotel (A/H) Minority Holding, LLC, a
Delaware limited liability company.

 

1.1.13.    CHRI Virginia Beach: CHRI Virginia Beach Hotel (A/H) Minority
Holding, LLC, a Delaware limited liability company.

 

1.1.14.    Claims: collectively, all past, present and future claims,
cross-claims, counterclaims, demands, liabilities, obligations, debts, liens,
damages, losses, costs, expenses, controversies, actions, rights, suits,
assessments, penalties, charges, indemnities, guaranties, promises, commitments,
or causes of action of whatsoever nature, whether in law or equity and whether
direct or indirect, known or unknown, asserted or unasserted, foreseen or
unforeseen, fixed or contingent.

 

1.1.15.    Closing: the consummation of the purchase and sale of the Interests
as contemplated by this Agreement.

 

1.1.16.    Closing Date: the date on which the Closing occurs.

 

1.1.17.    Closing Year: as defined in Section 9.1.1.

 

2

 

  

1.1.18.    Company: individually or collectively, as applicable, CHRI Blacksburg
and/or CHRI Virginia Beach.

 

1.1.19.    Contract Date: as defined in the Preamble.

 

1.1.20.    Contract: as to each Hotel, any contract for services, maintenance
and supplies, purchase order, booking and reservation agreement, credit card
service agreement, equipment lease and any other contract or agreement to which
the applicable Property Owner or Manager is a party relating to the use,
maintenance, operation, provisioning or equipping of such Hotel; but excluding
the Tenant Leases.

 

1.1.21.    Damages: out-of-pocket damages, liabilities, losses, Claims, costs
and expenses (including reasonable attorneys’ fees and expenses) actually
incurred by a Person.

 

1.1.22.    Distribution: as defined in Section 9.1.1.

 

1.1.23.    Environmental Laws: all Legal Requirements in effect as of the
Contract Date relating to the protection of the environment or to human health,
or regulating the manufacture, use or disposal of Hazardous Substances.

 

1.1.24.    Environmental Reports: as defined in Section 3.11.

 

1.1.25.    Escrow Agent: Stewart Title Guaranty, 5935 Carnegie Blvd., Suite 301,
Charlotte, NC 28209. Attention: Regina L. Fiegel, Telephone: (704) 401-2010,
Telecopy (704) 401-2039; E-Mail: rfiegel@stewart.com.

 

1.1.26.    Financial Statements: as defined in Section 3.15.

 

1.1.27.    Fiscal Year: as defined in the Management Agreement.

 

1.1.28.    Franchise Agreement: as to each Hotel, the franchise agreement set
forth on Schedule 1.1.28.

 

1.1.29.    Franchisor: as to each Hotel, the franchisor party to the applicable
Franchise Agreement.

 

1.1.30.    Franchisor Consent: as defined in Section 5.6.

 

1.1.31.    Hazardous Substance: any pollutant, contaminant or any toxic,
radioactive or otherwise hazardous substance, including petroleum, its
derivatives, by-products and other hydrocarbons, asbestos, and toxic mold, in
each case as regulated under Environmental Laws.

 

1.1.32.    Hotel or Hotels: individually or collectively, as applicable, the
Blacksburg Hotel and/or the Virginia Beach Hotel.

 

3

 

 

1.1.33.    Indemnity Agreement: the Indemnity Agreement in the form attached
hereto as Exhibit C, pursuant to which Purchaser shall indemnify Seller for any
actual losses incurred by Seller, in its capacity as guarantor or indemnitor, as
applicable, under each of (i) the Blacksburg Hotel Guaranty, (ii) the Blacksburg
Hotel Indemnity, (iii) the Virginia Beach Hotel Guaranty, and (iv) the Virginia
Beach Hotel Indemnity, in each case solely to the extent that such losses are
incurred with respect to obligations arising following the Closing Date.

 

1.1.34.    Indemnified Party: as defined in Section 7.5.5.

 

1.1.35.    Indemnifying Party: as defined in Section 7.5.5.

 

1.1.36.    Interests: all of Seller’s right, title and interest in and to the
membership interests in, individually or collectively, as applicable, (i) CHRI
Blacksburg, and/or (ii) CHRI Virginia Beach.

 

1.1.37.    Legal Requirement: any federal, state, local or municipal
constitution, law, statute, ordinance, rule, order or regulation.

 

1.1.38.    Licenses and Permits: as to each Hotel, all certificates of occupancy
and all zoning, building, safety and health approvals and all other licenses,
permits and entitlements issued by a governmental authority and owned by the
applicable Property Owner in connection with the operation or ownership of such
Hotel; provided that Licenses and Permits shall not include Liquor Licenses.

 

1.1.39.    Liquor License: as defined in Section 5.5.

 

1.1.40.    Management Agreement: as to each Hotel, the management agreement set
forth on Schedule 1.1.40.

 

1.1.41.    Manager: Crestline Hotels & Resorts LLC, a Delaware limited liability
company, successor-in-interest to Crestline Hotels & Resorts, Inc., a Delaware
corporation.

 

1.1.42.    Net Cash Flow: as defined in Section 9.1.1.

 

1.1.43.    Outside Closing Date: October 1, 2014.

 

1.1.44.    Person: a natural person or any legal or governmental entity.

 

1.1.45.    Promissory Note: as defined in Section 2.2.2.

 

1.1.46.    Property Owner: individually or collectively, as applicable, the
Blacksburg Hotel Owner and/or the Virginia Beach Hotel Owner.

 

1.1.47.    Property Owner Operating Agreements: individually or collectively, as
applicable, the Blacksburg Hotel Owner Operating Agreement and/or the Virginia
Beach Hotel Owner Operating Agreement.

 

1.1.48.    Proration Report: as defined in Section 9.1.3.

 

1.1.49.    Purchase Price: as defined in Section 2.2.1.

 

4

 

  

1.1.50.    Purchaser: as defined in the Preamble.

 

1.1.51.    Purchaser Parties: collectively, Purchaser, Purchaser’s Designee and
each and all of their respective past, present or future agents, heirs,
executors, administrators, conservators, successors, assigns, participants,
direct and indirect parents, principals, subsidiaries, affiliates, related
companies, shareholders, interest holders, investors, members, managers,
partners (including general and limited partners), representatives, receivers,
attorneys and beneficiaries, and each and all of the past, present and future
managers, officers, directors and employees of each of them (each, a “Purchaser
Party”).

 

1.1.52.    Purchaser’s Designee: as defined in Section 10.1.

 

1.1.53.    Seller: as defined in the Preamble.

 

1.1.54.    Seller Parties: Seller, and each and all of their respective past,
present or future agents, heirs, executors, administrators, conservators,
successors, assigns, participants, direct and indirect parents, principals,
subsidiaries, affiliates, related companies, shareholders, interest holders,
investors, members, managers, partners (including general and limited partners),
representatives, receivers, attorneys and beneficiaries, and each and all of the
past, present and future managers, officers, directors and employees of each of
them (each, a “Seller Party”).

 

1.1.55.    Seller’s Knowledge: as to Seller, the actual current knowledge
(without investigation or the duty to investigate) of those Persons set forth on
Schedule 1.1.55. No knowledge of any other Person (including Manager and its
employees) shall be imputed to Seller.

 

1.1.56.    Survival Date: the date that is one year after the Closing Date.

 

1.1.57.    Surviving Obligations: as defined in Section 7.6.1.

 

1.1.58.    Tenant Lease: as to each Hotel, any space lease, lease, license or
concession agreement which provides for the use or occupancy of space or
facilities at the Hotel to which Seller or Manager is a party, including any
leases or licenses for antennae and related equipment; but excluding any booking
or reservation agreement at such Hotel.

 

1.1.59.    Third-Party Claims: as defined in Section 7.5.5.

 

1.1.60.    Transaction Documents: collectively, this Agreement and the documents
executed by Seller and Purchaser and/or Purchaser’s Designee in connection with
the transaction described in this Agreement.

 

1.1.61.    Virginia Beach Hotel: that certain hotel commonly referred to as the
Westin Virginia Beach Hotel and Conference Center, located at 4535 Commerce
Street
Virginia Beach, VA 23462, and owned by Virginia Beach Hotel Owner, which is part
of the condominium project commonly referred to as Town Center Condominium 7.

 

1.1.62.    Virginia Beach Hotel Guaranty: Guaranty of Recourse Obligations,
dated December 21, 2007, by Armada/Hoffler Properties, L.L.C. and Seller for the
benefit of Virginia Beach Hotel Lender.

 

5

 

  

1.1.63.        Virginia Beach Hotel Indemnity: Permanent Loan Cross Indemnity,
dated December 21, 2007, among Armada/Hoffler Properties L.L.C., Armada/Hoffler
Properties II, L.L.C., Daniel A. Hoffler, Louis S. Haddad, CHRI Virginia Beach,
Seller, Hampton W Company, LLC, Hampton University, Legacy Hospitality, LLC and
VB City Hotels, LLC.

 

1.1.64.        Virginia Beach Hotel Lender: U.S. Bank National Association,
successor-in-interest to Countrywide Commercial Real Estate Financing, Inc.

 

1.1.65.        Virginia Beach Hotel Owner: TCA Block 7 Hotel, L.L.C., a Virginia
limited liability company.

 

1.1.66.    Virginia Beach Hotel Owner Operating Agreement: Second Amended and
Restated Operating Agreement of Virginia Beach Hotel Owner, dated January 1,
2008, between VB City Hotels LLC, Armada/Hoffler Properties II, L.L.C., CHRI
Virginia Beach, Hampton W Company, LLC, Legacy Hospitality, LLC, and TCA Block
7, Inc. (as the same may be amended or modified from time to time).

 

1.1.67.        Virtual Data Room: Seller’s virtual data room hosted by Box at
(https://app.box.com/files/0/f/879279574/Crestline).

 

1.2.        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without reference to
conflicts of laws principles).

 

1.3.        Captions, Numbering and Headings. Captions, numbering and headings
of Articles, Sections, Schedules and Exhibits in this Agreement are for
convenience of reference only and shall not be considered in the interpretation
of this Agreement. References in this Agreement to Articles, Sections, Schedules
and Exhibits shall be deemed to be references to such Articles, Sections,
Schedules and Exhibits in this Agreement unless otherwise expressly specified.

 

1.4.        Number; Gender. Whenever required by the context, the singular shall
include the plural, the neuter gender shall include the male gender and female
gender, and vice versa.

 

1.5.        Business Day. In the event that the date for performance of any
obligation or the exercise of any right or option under this Agreement falls on
other than a Business Day, then such obligation shall be performed on the next
succeeding Business Day. For purposes of this Agreement, “Business Day” shall
mean any day other than a Saturday, Sunday or any other day on which national
banks in the State of New York are not open for business. Unless otherwise
specified herein, all references herein to a “day” or “days” shall refer to
calendar days and not Business Days.

 

1.6.        Severability. In the event that one or more of the provisions of
this Agreement shall be held to be illegal, invalid or unenforceable, each such
provision shall be deemed severable and the remaining provisions of this
Agreement shall continue in full force and effect, unless this construction
would operate as an undue hardship on Seller or Purchaser or would constitute a
substantial deviation from the general intent of the parties as reflected in
this Agreement.

 

6

 

  

1.7.        No Oral Modifications or Waivers. No modification of this Agreement
shall be valid or effective unless the same is in writing and signed by Seller
and Purchaser. No purported waiver of any of the provisions of this Agreement
shall be valid or effective unless the same is in writing and signed by the
party against whom it is sought to be enforced.

 

1.8.        Exhibits. All Schedules and Exhibits referenced in this Agreement
are incorporated by this reference as if fully set forth in this Agreement, and
all references to this Agreement shall be deemed to include all such Schedules
and Exhibits.

 

1.9.        Integration. This Agreement, all Schedules and Exhibits appended to
this Agreement, the documents and agreements referenced in this Agreement
contain the entire understanding between Seller and Purchaser with respect to
the sale of the Interests, and are intended to be a full integration of all
prior or contemporaneous agreements, conditions, understandings or undertakings
between Seller and Purchaser with respect thereto. There are no promises,
agreements, conditions, undertakings, understandings, warranties or
representations, whether oral, written, express or implied, between Seller and
Purchaser with respect to the sale of the Interests other than as are expressly
set forth in this Agreement, the Schedules and Exhibits appended to this
Agreement, the documents and agreements referenced in this Agreement and the
Confidentiality Agreement.

 

1.10.      No Construction Against Drafter. This Agreement has been negotiated
and prepared by Seller and Purchaser and their respective attorneys and, should
any provision of this Agreement require judicial interpretation, the court
interpreting or construing such provision shall not apply the rule of
construction that a document is to be construed more strictly against one party.

 

1.11.      Including. The term “including,” and variants thereof, shall mean
“including without limitation.”

 

ARTICLE 2. SALE OF INTERESTS

 

2.1.        Sale and Purchase. Subject to and in accordance with the terms of
this Agreement, Seller shall sell to Purchaser, and Purchaser shall purchase
from Seller, the Interests.

 

2.2.        Purchase Price.

 

2.2.1.      The purchase price (“Purchase Price”) for the sale and purchase of
the Interests shall be Five Million and 00/100 Dollars ($5,000,000.00), subject
to the debits and credits described in ARTICLE 9.

 

2.2.2.      At the Closing, Purchaser shall pay the Purchase Price, subject to
the debits and credits described in ARTICLE 9, by Purchaser’s execution of a
promissory note in the form attached hereto as Exhibit B (the “Promissory
Note”).

 

7

 

  

2.3.        Allocation of Purchase Price. The Purchase Price shall be allocated
among the Interests as set forth on Schedule 2.3 and each party agrees to file
any federal, state and local tax returns consistent with such allocation agreed
upon between the parties. The provisions of this Section 2.3 shall survive
Closing indefinitely.

 

ARTICLE 3. SELLER’S REPRESENTATIONS AND WARRANTIES

 

(A)         Seller, hereby represents and warrants to Purchaser as follows:

 

3.1.        Good Standing. Seller is duly organized, validly existing and in
good standing under the laws of the state of its organization, and has all
requisite limited liability company power and authority to conduct the business
in which it is now engaged.

 

3.2.        Due Authorization. The execution, delivery and performance of this
Agreement by Seller and the consummation by Seller of the transactions
contemplated by this Agreement will have been duly and validly authorized by all
requisite actions of Seller. Assuming the due execution and delivery of this
Agreement by Purchaser, this Agreement constitutes the valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms.

 

3.3.        No Violations. The execution, delivery and performance of this
Agreement by Seller and the consummation by Seller of the transactions
contemplated by this Agreement will not:  (i) violate any Legal Requirement or
any order of any court or governmental authority that is binding on Seller;
(ii) subject to the fulfillment of the requirements set forth in Sections 5.6,
result in a breach of or default under any material contract or other agreement
to which Seller is a party, or (iii) result in a breach of or default under any
provision of the organizational documents of Seller.

 

3.4.        Bankruptcy. Seller is not the subject debtor under any federal,
state or local bankruptcy or insolvency proceeding, or any other proceeding for
dissolution, liquidation or winding up of its assets.

 

3.5.        Litigation. Except as set forth in Schedule 3.5, to Seller’s
Knowledge, there are no Actions pending before any court or governmental
authority or threatened against Seller (not including Actions filed with
insurance companies, or litigation that is being defended by insurance
companies), an adverse determination of which would materially adversely affect
(i) the financial condition of Seller, or (ii) Seller’s ability to enter into or
perform under this Agreement.

 

3.6.        Terrorist Organizations Lists. Seller is not acting, directly or, to
Seller’s Knowledge, indirectly, for or on behalf of any Person named by the
United States Treasury Department as a Specifically Designated National and
Blocked Person, or for or on behalf of any Person designated in Executive
Order 13224 as a Person who commits, threatens to commit, or supports terrorism.
Seller is not engaged in the transaction contemplated by this Agreement directly
or indirectly on behalf of, or facilitating such transaction directly or
indirectly on behalf of, any such Person.

 

3.7.        Brokers. No broker, finder or similar consultant has acted on behalf
of Seller Parties in connection with this Agreement or the transaction
contemplated by this Agreement.

 

8

 

  

3.8.        No Lien. Seller owns the Interests free and clear of any security
interest, lien, pledge, purchase option, charge or other encumbrance.

 

(B)         As to each Hotel, Seller hereby represents and warrants to Purchaser
as follows:

 

3.9.        Violations of Law. Neither Seller nor, to Seller’s Knowledge,
Manager or the applicable Property Owner has received any written notice from
any governmental authority alleging a violation of any Legal Requirement that
has not been corrected.

 

3.10.      Condemnation. Neither Seller nor, to Seller’s Knowledge, Manager or
the applicable Property Owner, has received any written notice of any pending or
threatened condemnation actions with respect to such Hotel.

 

3.11.      Environmental Matters. Schedule 3.11 accurately identifies each
Environmental Report of which Seller has a copy (the “Environmental Reports”)
and to Seller’s Knowledge, Purchaser has been provided with a true, correct and
complete copy of each such Environmental Report. To Seller’s Knowledge, other
than as set forth in the Environmental Reports, and other than (i) Hazardous
Substances used in the ordinary course of maintaining and cleaning such Hotel in
commercially reasonable amounts, and (ii) Hazardous Substances used as fuels,
lubricants or otherwise in connection with vehicles, machinery and equipment
located at such Hotel in commercially reasonable amounts, no Hazardous
Substances are present on or in such Hotel. To Seller’s Knowledge, the Hazardous
Substances described in the foregoing clauses (i) and (ii) are being used and
disposed of in compliance with all Environmental Laws.

 

PURCHASER ACKNOWLEDGES THAT (1) PURCHASER HAS RECEIVED COPIES OF THE
ENVIRONMENTAL REPORTS LISTED ON SCHEDULE 3.11 WITHOUT REPRESENTATION OR
WARRANTY, AND (2) IF SELLER DELIVERS ANY ADDITIONAL ENVIRONMENTAL REPORTS TO
PURCHASER, PURCHASER WILL PROMPTLY UPON RECEIPT THEREOF BE DEEMED TO HAVE
ACKNOWLEDGED IN WRITING THAT IT HAS RECEIVED SUCH REPORTS WITHOUT REPRESENTATION
OR WARRANTY. SELLER SHALL HAVE NO LIABILITY OR OBLIGATION WHATSOEVER FOR ANY
INACCURACY IN OR OMISSION FROM ANY ENVIRONMENTAL REPORT. SUBJECT TO ANY CONSENT
PURCHASER MAY RECEIVE FROM THE PREPARER OF ANY SUCH ENVIRONMENTAL REPORT THAT
PURCHASER MAY RELY ON SUCH ENVIRONMENTAL REPORT, PURCHASER SHALL HAVE NO CLAIMS
AGAINST THE PREPARER OF ANY ENVIRONMENTAL REPORT PROVIDED BY SELLER. PURCHASER
HAS CONDUCTED ITS OWN INVESTIGATION OF THE ENVIRONMENTAL CONDITION OF THE HOTEL
TO THE EXTENT PURCHASER DEEMS SUCH AN INVESTIGATION TO BE NECESSARY OR
APPROPRIATE.

 

3.12.      Contracts. Schedule 3.12 accurately identifies each Contract
currently in full force and effect at such Hotel of which Seller has a copy and
to Seller’s Knowledge, Purchaser has been provided with a true, correct and
complete copy of each such Contract. To Seller’s Knowledge, there is no default
or set of circumstances which but for the passage of time would result in a
default under any Contract by the applicable Property Owner or any third party.

 

9

 

  

3.13.      Tenant Leases. Schedule 3.13 accurately identifies each Tenant Lease
currently in full force and effect at such Hotel of which Seller has a copy and
to Seller’s Knowledge, Purchaser has been provided with a true, correct and
complete copy of each such Tenant Lease as received by it from Manager.

 

3.14.      Employees. Seller has no employees who are employees of such Hotel
and, to Seller’s Knowledge, neither Property Owner has any employees who are
employees of the applicable Hotel.

 

3.15.      Financial Information. Seller has provided to Purchaser a correct and
complete copy of the unaudited annual operating statement for the 2013 Fiscal
Year for such Hotel as received by it from the Company or the Manager (the
“Financial Statement”). To Seller’s Knowledge, such Financial Statement was
prepared by the Manager in accordance with the accounting standards set forth in
the Management Agreement and fairly present the operations of such Hotel for the
periods covered. Seller shall also provide to Purchaser financial statements of
CHRI Blacksburg and CHRI Virginia Beach that were prepared by Blacksburg Hotel
Owner and Virginia Beach Hotel Owner, respectively, with corrections made
thereto by Seller.

 

3.16.      Licenses and Permits. To Seller’s Knowledge, each Property Owner (or,
to the extent permissible and applicable, Manager on Property Owner’s behalf)
owns or possess all of the licenses, permits and entitlements required by any
governmental authority for the operation and ownership of the applicable Hotel
as currently conducted and all such Licenses and Permits are unexpired and are
in full force and effect. To Seller’s Knowledge, no Property Owner or Manager
has received written notice from any governmental authority that (i) the
Licenses and Permits necessary for the operation and ownership of the applicable
Hotel as it is currently operated are not in full force and effect, or (ii) that
there has been any uncured violation of any such Licenses and Permits. Seller
has provided to Purchaser true, correct, and complete copies of all of the
Licenses and Permits (of which Seller has a copy) issued by any governmental
authority necessary to operate, maintain and use such Hotel as it is currently
operated, including Licenses and Permits relative to the handling of Hazardous
Substances.

 

ARTICLE 4. PURCHASER’S REPRESENTATIONS AND WARRANTIES

 

Purchaser hereby represents and warrants to Seller as follows:

 

4.1.        Good Standing. Purchaser is duly organized, validly existing and in
good standing under the laws of the state of its organization, and has full
power and authority to conduct the business in which it is now engaged.

 

4.2.        Due Authorization. The execution, delivery and performance of this
Agreement by Purchaser and the consummation by Purchaser of the transactions
contemplated by this Agreement have been duly and validly authorized by all
requisite actions of Purchaser and its partners, members, board of directors,
board of managers, trustees or other Persons, as applicable. Assuming the due
execution and delivery of this Agreement by Seller, this Agreement constitutes
the valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms.

 

10

 

  

4.3.        No Violations. The execution, delivery and performance of this
Agreement by Purchaser and the consummation by Purchaser of the transactions
contemplated by this Agreement will not:  (i) violate any Legal Requirement or
any order of any court or governmental authority that is binding on Purchaser;
(ii) result in a breach of or default under any contract or other agreement to
which Purchaser is a party, or (iii) result in a breach of or default under any
provision of the organizational documents of Purchaser.

 

4.4.        Bankruptcy. Purchaser is not the subject debtor under any federal,
state or local bankruptcy or insolvency proceeding, or any other proceeding for
dissolution, liquidation or winding up of its assets.

 

4.5.        Litigation. There are no Actions pending or, to Purchaser’s
knowledge, threatened against Purchaser before any court or governmental
authority, an adverse determination of which would materially adversely affect
(i) the financial condition of Purchaser, or (ii) Purchaser’s ability to enter
into or perform this Agreement.

 

4.6.        No Other Relationships; Brokers. No broker, finder or similar
consultant has acted on behalf of any of the Purchaser Parties in connection
with this Agreement or the transaction contemplated by this Agreement.

 

4.7.        Terrorist Organizations Lists. Purchaser is not acting, directly or
indirectly, for or on behalf of any Person named by the United States Treasury
Department as a Specifically Designated National and Blocked Person, or for or
on behalf of any Person designated in Executive Order 13224 as a Person who
commits, threatens to commit, or supports terrorism. Purchaser is not engaged in
the transaction contemplated by this Agreement directly or indirectly on behalf
of, or facilitating such transaction directly or indirectly on behalf of, any
such Person.

 

ARTICLE 5. ACTIONS PENDING CLOSING

 

5.1.        Additional Due Diligence.

 

5.1.1.      Seller shall use commercially reasonable efforts to cooperate with
Purchaser’s continued due diligence of the Interest and the Hotels; provided,
however, that Purchaser shall have no right to terminate this Agreement, nor a
right of set-off or reduction of the Purchase Price, as a result of such
diligence.

 

5.1.2.      Seller shall continue to make or cause to be made available to
Purchaser for inspection and copying all books, records and files of Seller
related to the Interests and the Hotels (other than the Confidential Materials).
Any inspection of such books, records and files shall be during regular business
hours and upon reasonable prior notice to Seller. Seller makes no representation
or warranty with respect to the accuracy or completeness of such books, records
and files.

 

5.1.3.      Seller shall continue to use commercially reasonable efforts to (a)
obtain and provide Purchaser with any due diligence matters related to the
Hotels that Purchaser reasonably requests, and (b) otherwise facilitate
communication between Purchaser and each Property Owner (subject to the
satisfaction of any requirements or conditions of Property Owner prior to
granting Purchaser access to its Hotel or any Hotel materials).

 

11

 

  

5.1.4.      Upon any termination of this Agreement, Purchaser shall promptly:
(i) deliver to Seller all books, records and files (and all copies thereof) and
other information obtained by Purchaser pursuant to this Section 5.1, and
(ii) destroy all memoranda, notes and other writings prepared by Purchaser (or
its representatives, agents or contractors) and containing any information
described in the foregoing clause (i).

 

5.1.5.      Purchaser’s obligations under this Section 5.1 shall survive the
Closing or termination of this Agreement indefinitely.

 

5.2.        Covenants. Prior to the Closing, unless Purchaser consents
otherwise, which consent will not be unreasonably withheld, conditioned or
delayed:

 

5.2.1.      Seller shall not assign, sell, transfer or otherwise dispose of all
or any portion of the Interests, and shall not grant a security interest, lien,
pledge, charge or other encumbrance upon all or any portion of any Interests.

 

5.2.2.      Seller shall not cause CHRI Blacksburg or CHRI Virginia Beach to:
(i) exercise any of its rights under the Property Owner Operating Agreements
(including any right to approve or disapprove any action taken by such Property
Owner), or (ii) agree to amend or otherwise modify the Property Owner Operating
Agreements.

 

5.3.        Updates to Representations. Prior to the Closing, Seller and
Purchaser shall each promptly notify the other in writing if it becomes aware of
any fact or condition that is inconsistent with any of Seller’s representations
or warranties under this Agreement. Such representations and warranties shall
automatically be deemed modified to reflect (a) all information actually known
to Purchaser prior to the Contract Date, and (b) the following information,
which shall be deemed to be known to Purchaser: (x) information included prior
to the Contract Date in the Virtual Data Room or otherwise delivered to
Purchaser, (y) information related to any physical condition affecting any Hotel
that existed prior to the Contract Date, and (z) any matters existing as of the
Contract Date.

 

5.4.        Satisfaction of Conditions. Prior to the Closing, Seller and
Purchaser shall each use good faith, commercially reasonable efforts to satisfy
the conditions to the Closing set forth in ARTICLE 6.

 

5.5.        Liquor License. Promptly following the Contract Date, Seller shall
work with each Property Owner, with any reasonably necessary out-of-pocket
expenses being shared equally between the parties, to prepare and deliver all
filings or notices due, or consents required under any Legal Requirements for
the continued sale of alcoholic beverages at each Hotel from and after the
Closing Date consistent with the practices and procedures in effect as of the
Contract Date (collectively, “Liquor Licenses”). Seller shall keep Purchaser
informed of the status of such items and shall promptly respond to Purchaser’s
inquiries regarding the status of the same. Purchaser shall provide Seller with
all information and materials as may be required in connection with the
foregoing.

 

12

 

 

5.6.         Consent of Franchisor. As to each Hotel, Seller, with any
reasonably necessary out-of-pocket expenses being shared equally between the
parties, shall use commercially reasonable efforts to work with the Property
Owners to make all necessary applications for, and diligently pursue, the
consent of each Franchisor to the transactions contemplated by this Agreement
(each, a “Franchisor Consent”). Purchaser shall provide Seller with all
information and materials as may be required by each Franchisor. Seller shall
keep Purchaser informed of the status of such applications, and shall promptly
respond to Purchaser’s inquiries regarding the status of the same.

 

5.7.         Schedules.Within ten (10) days of the date hereof, Seller and
Purchaser shall agree on Schedules 1.1.90, 2.3, 3.5, 3.9, 3.10 and 3.16 to this
Agreement, following which Seller and Purchaser shall enter into an amendment to
this Agreement attaching the same.

 

ARTICLE 6. CONDITIONS TO CLOSING

 

6.1.         Purchaser’s Conditions to Closing. The obligation of Purchaser to
consummate the Closing shall be subject to the satisfaction of each of the
following conditions, any or all of which may be waived in whole or in part by
Purchaser:

 

6.1.1.    Each of Seller’s representations and warranties set forth in this
Agreement (as deemed to have been modified by the second sentence of Section
5.3) shall be true and correct in all material respects as of the Closing Date
(provided that if any representation and warranty speaks as of a particular date
or period, it will continue to speak as of such date or period). An inaccuracy
in Seller’s representations and warranties shall be deemed to be material if it
(a) materially adversely affects Seller’s ability to proceed to the Closing
under this Agreement, or (b) requires a modification to Seller’s representations
and warranties that, in the aggregate with all such modifications or updates,
has a material adverse effect on the value of the Interests.

 

6.1.2.    Seller shall have performed all of its material obligations under this
Agreement required to have been performed at or prior to the Closing.

 

6.1.3.    At or prior to Closing, each Franchisor shall have consented to the
transactions contemplated by this Agreement and any conditions to such consent
have been satisfied.

 

6.2.         Failure of Purchaser’s Condition. In the event of the failure of
any condition set forth in Section 6.1, Purchaser, at its sole election, may
(i) terminate this Agreement, (ii) waive the condition and proceed to the
Closing, or (iii) extend the Closing Date for such additional period of time
(not to exceed the Outside Closing Date) as may be reasonably required to allow
such condition to be satisfied. Nothing set forth in this Section 6.2 shall
affect Purchaser’s rights or remedies under Section 8.2 with respect to any
breach of this Agreement by Seller.

 

6.3.         Seller’s Conditions to Closing. The obligation of Seller to
consummate the Closing shall be subject to the satisfaction of each of the
following conditions, any or all of which may be waived in whole or in part by
Seller:

 

6.3.1.    Each of Purchaser’s representations and warranties set forth in this
Agreement shall be true and correct in all material respects as of the Closing
Date.

 

13

 

  

6.3.2.    Each of Purchaser’s representations and warranties set forth in this
Agreement shall be true and correct in all material respects as if made by
Purchaser’s Designee as of the Closing Date.

 

6.3.3.    Purchaser shall have performed all of its material obligations under
this Agreement required to have been performed at or prior to the Closing.

 

6.3.4.    Closing shall have occurred or occur simultaneously with the Closing
under the Asset Purchase and Sale Agreement.

 

6.3.5.    At or prior to Closing, each Franchisor shall have consented to the
transactions contemplated by this Agreement and any conditions to such consent
have been satisfied.

 

6.4.        Failure of Seller’s Condition. In the event of the failure of any
condition precedent set forth in Section 6.3, Seller, at its sole election, may
(i) terminate this Agreement, (ii) waive the condition and proceed to the
Closing, or (iii) extend the Closing Date for such additional period of time
(not to exceed the Outside Closing Date) as may be reasonably required to allow
Purchaser to satisfy such condition. Nothing set forth in this Section 6.4 shall
affect Seller’s rights or remedies under Section 8.1 with respect to any breach
of this Agreement by Purchaser.

 

ARTICLE 7. CLOSING

 

7.1.        Closing.

 

7.1.1.    The Closing shall be held on the earlier of (x) the date mutually
agreed to by the parties, or (y) the Outside Closing Date. Notwithstanding
anything in this Agreement to the contrary, including, but not limited to, the
requirement in Section 6.3.4., the Closing may be bifurcated in accordance with
Section 7.1.1 of the Asset Purchase and Sale Agreement.

 

7.1.2.    The Closing shall be conducted through an escrow with Escrow Agent,
and Seller and Purchaser shall execute (or cause their counsel to execute) such
additional instructions to Escrow Agent as may be required in connection
therewith. The parties shall deposit documents and funds with Escrow Agent such
that the Closing is consummated no later than 4:00 p.m. Eastern Time on the
Closing Date.

 

7.2.        Seller’s Closing Deliveries. At or prior to the Closing (except as
otherwise expressly provided below), Seller shall deliver or cause to be
delivered to Escrow Agent the following:

 

7.2.1.    The Assignment and Assumption of Interests, duly executed by Seller
and dated as of the Closing Date.

 

7.2.2.    The Indemnity Agreement, duly executed by Seller and dated as of the
Closing Date.

 

14

 

  

7.2.3.    A certificate, duly executed by Seller, confirming that its
representations and warranties set forth in this Agreement are correct as if
made on the Closing Date (or noting any exceptions and as the same are deemed to
have been modified by the second sentence of Section 5.3).

 

7.2.4.    For Seller, a secretary’s certificate, incumbency certificate,
resolutions, organizational documents and such other documents and instruments
as are customary and as may be reasonably requested by Purchaser or Escrow Agent
to effectuate the transactions contemplated by this Agreement.

 

7.3.         Purchaser’s Closing Deliveries. At or prior to the Closing,
Purchaser shall deliver to Escrow Agent the following:

 

7.3.1.    The Assignment and Assumption of Interests, duly executed by Purchaser
(or Purchaser’s Designee) and dated as of the Closing Date.

 

7.3.2.    The Indemnity Agreement, duly executed by Purchaser (or Purchaser’s
Designee) and dated as of the Closing Date.

 

7.3.3.    A certificate, duly executed by Purchaser, confirming that its
representations and warranties set forth in this Agreement are correct as if
made on the Closing Date (or noting any exceptions)

 

7.3.4.    A certificate from Purchaser’s Designee, duly executed by Purchaser’s
Designee, confirming that Purchaser’s representations and warranties set forth
in the Agreement are correct as if made by Purchaser’s Designee on the Closing
Date (or noting any exceptions).

 

7.3.5.    The Promissory Note, duly executed and acknowledged by Purchaser and
dated as of the Closing Date.

 

7.3.6.    Copies of Purchaser’s and Purchaser’s Designee’s secretary’s
certificate, incumbency certificate, resolutions, organizational documents and
such other documents and instruments as are customary and as may be reasonably
requested by Seller or Escrow Agent to effectuate the transactions contemplated
by this Agreement.

 

7.4.         Closing and Other Costs.

 

7.4.1.    Seller and Purchaser shall each bear its own counsel’s fees and
expenses in connection with the transactions described in this Agreement.

 

7.4.2.    Purchaser shall pay all costs of Purchaser’s due diligence
investigations of the Interests and the Hotels.

 

7.4.3.    All other costs and expenses incident to this transaction and the
Closing hereof and not specifically set forth in this Section 7.4 or elsewhere
in this Agreement shall be paid by Seller and Purchaser in a manner consistent
with custom for similar transactions in the city where the Hotel is located.

 

15

 

  

7.4.4.    The provisions of this Section 7.4 shall survive the Closing
indefinitely.

 

7.5.        Indemnification.

 

7.5.1.    From and after the Closing, Seller shall indemnify the Purchaser
Parties, and shall hold Purchaser Parties harmless from and against, any and all
Damages paid or incurred by Purchaser Parties due to (i) any breach of any
representation or warranty made by Seller in this Agreement or any other
Transaction Document executed by Seller, and (ii) any breach of any covenant to
be performed from and after the Closing by Seller pursuant to this Agreement or
any other Transaction Document executed by Seller. Notwithstanding anything to
the contrary in this Agreement, the obligations of Seller under this Section
7.5.1 shall not extend to any special, incidental, consequential or punitive
damages, lost profits or business interruption.

 

7.5.2.    Subject to any express provisions of this Agreement to the contrary,
from and after the Closing, Purchaser shall indemnify the Seller Parties, and
shall hold Seller Parties harmless from and against, any and all damages paid or
incurred by Seller Parties due to (i) any breach of any representation or
warranty made by Purchaser or Purchaser’s Designee in this Agreement or any
other Transaction Document executed by Purchaser or Purchaser’s Designee,
(ii) any breach of any covenant to be performed from and after the Closing by
Purchaser or Purchaser’s Designee pursuant to this Agreement or any other
Transaction Document executed by Purchaser or Purchaser’s Designee, and
(iii) any obligations with respect to which Purchaser receives a credit at the
Closing, to the extent of such credit.

 

7.5.3.    Notwithstanding anything to the contrary in this Agreement or any
other provision of any Transaction Document to the contrary, Seller shall have
no obligation to indemnify, defend or hold harmless the Purchaser Parties with
respect to (i) any Damages arising out of the alleged presence at, or release or
disposal from a Hotel of any Hazardous Substance, or the alleged violation of
any Environmental Laws, (ii) any Damages arising out of a violation of any Legal
Requirement with respect to the physical condition, maintenance or improvement
of a Hotel (including zoning and building codes and the Americans with
Disabilities Act), or (iii) any Damages arising out of the state of the physical
condition, maintenance or improvement of a Hotel, except (in the case of this
clause (iii) only) any Damages for the death of or injury to third parties, or
damage to property other than such Hotel occurring prior to the Closing Date.

 

7.5.4.    Notwithstanding anything to the contrary in this Agreement, the
aggregate liability of Seller under Section 7.5.1 shall not exceed an amount
equal to five percent (5%) of the Purchase Price except for liability based upon
actual fraud on the part of Seller. Further notwithstanding anything to the
contrary in this Agreement, no Seller shall have any liability to Purchaser
Parties under Section 7.5.1, except to the extent that the aggregate of all
Damages paid or incurred by Purchaser Parties (and but for this sentence would
be paid by all Seller, in the aggregate, pursuant to Section 7.5.1) as described
in Section 7.5.1 exceeds an amount equal to $50,000.00, and where the aggregate
of all Damages paid or incurred by Purchaser Parties exceeds an amount equal to
$50,000.00, Seller shall pay only the Damages in excess of $50,000.00).

 

16

 

  

7.5.5.    A party entitled to indemnification under this Agreement (an
“Indemnified Party”) shall promptly notify the party that is required to provide
such indemnification (the “Indemnifying Party”) in writing of any Claim which
may give rise to the right to indemnification hereunder; provided, however, that
failure to timely give the notice provided in this Section 7.5.5 shall not
release, waive or otherwise affect the Indemnifying Party’s obligations under
this Section 7.5.5 with respect thereto, except to the extent that the
Indemnifying Party is prejudiced as a result of such failure.  The Indemnified
Party shall not admit any liability with respect to, or settle, compromise or
discharge any Third-Party Claim covered by this Section 7.5.5 without the prior
written consent (which shall not be unreasonably withheld, delayed or
conditioned) of the Indemnifying Party.  The Indemnifying Party shall have the
right, with the consent of the Indemnified Party (which shall not be
unreasonably withheld, delayed or conditioned), to settle any Claim giving rise
to indemnity hereunder resulting from or arising out of any Claim or Action by a
Person other than the Indemnified Party (a “Third-Party Claim”) which is
susceptible to being settled, provided that the Indemnified Party shall have no
obligation of any kind to consent to any settlement of such Third-Party Claim
unless such settlement (a) is for money damages only, the full amount of which
shall be paid by the Indemnifying Party, (b) includes, as a condition thereof,
an express, unconditional release of the Indemnified Party from any liabilities
for Damages or other obligations with respect to such Third-Party Claim, and (c)
would not reasonably be expected to have an adverse impact on the Indemnified
Parties.  In connection with a Third-Party Claim, the Indemnifying Party may, at
its sole cost and expense, upon written notice to the Indemnified Party received
by the Indemnified Party within ten (10) calendar days after receipt of notice
of such Third-Party Claim by the Indemnifying Party, assume the defense of any
such Third-Party Claim or Action with counsel reasonably acceptable to the
Indemnified Party.  Notwithstanding the foregoing, the Indemnifying Party shall
not have the right to assume control of such defense, and shall pay the fees and
expenses of counsel retained by the Indemnified Party, if such Third-Party Claim
which the Indemnifying Party seeks to assume control (i) seeks non-monetary
relief, (ii) involves criminal or quasi-criminal allegations, (iii) involves a
Claim which, if adversely determined, could be reasonably expected to establish
a precedent, custom or practice adverse to the continuing business interests or
prospects of the Indemnified Party, or (iv) involves a Claim that, in the good
faith judgment of the Indemnified Party, the Indemnifying Party has failed or is
failing to prosecute or defend vigorously or that creates a conflict for the
Indemnifying Party.  Other than as provided in the immediately preceding
sentence, after assumption of the defense of any Claim as aforesaid, the
Indemnifying Party shall not be liable to the Indemnified Party for any legal
expenses of other counsel or any other expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof.  The Indemnified Party
shall be entitled to participate in (but not control) the defense of any such
Action with its own counsel and at its own expense (except as otherwise provided
in this Section 7.5.5), and shall be entitled to any and all information and
documentation relating thereto.  If the Indemnifying Party does not assume the
defense of any such Claim or Action resulting therefrom in accordance with the
terms hereof or fails to pursue such defense with diligence, the Indemnified
Party may, at the expense of the Indemnifying Party and upon prior written
notice to the Indemnifying Party (with reasonable opportunity for the
Indemnifying Party to assume such defense, subject to the terms of this Section
7.5.5), defend against such Claim or Action in such manner as it reasonably may
deem appropriate.  The Indemnified Party will cooperate reasonably with the
Indemnifying Party in their respective efforts to conduct or resolve such
matters, including by making available to the Indemnifying Party relevant
documents and witnesses.  The Indemnified Party and the Indemnifying Party shall
keep each other informed of all settlement negotiations with third parties and
of the progress of any litigation with third parties. The Indemnified Party and
the Indemnifying Party shall permit each other reasonable access to books and
records and shall otherwise cooperate with all reasonable requests of each other
in connection with any indemnifiable matter resulting from a Claim by a third
Person. Notwithstanding the foregoing, the parties shall have no obligation to
share information or documents that are subject to applicable privileges unless
counsel to the disclosing party is satisfied that disclosure can be made in such
a manner as to preserve such privileges.

 

17

 

 

7.5.6.    From and after the Closing, except as otherwise expressly set forth in
any Transaction Document executed by the party to be charged, the
indemnification provisions in this Section 7.5 shall be the exclusive remedies
of Seller and Purchaser in connection with any of the matters described in this
Section 7.5, the transactions described in this Agreement and in the other
Transaction Documents and/or relating to the Interests (or any Hotel), and each
party hereby waives and releases any other rights or remedies it may have under
applicable law or at equity in connection therewith. This Section 7.5.6 shall
survive the Closing indefinitely.

 

7.6.        Survival and other Limitations.

 

7.6.1.    The Closing shall be deemed a full satisfaction by Seller and
Purchaser of all of their respective obligations and covenants under this
Agreement and under the other Transaction Documents (other than the Surviving
Obligations). Except for the Surviving Obligations, all other obligations of
Seller and Purchaser under this Agreement shall be deemed to terminate
immediately upon the Closing. As used herein, “Surviving Obligations” shall mean
the representations and warranties made by Purchaser and Seller under this
Agreement and under the other Transaction Documents executed by them and those
other covenants, duties and obligations (including any indemnity obligations) of
Seller or Purchaser under this Agreement and under the other Transaction
Documents executed by them that are expressly stated herein or therein to
survive the Closing.

 

7.6.2.    With respect the Surviving Obligations, and in all events subject to
the provisions of Section 7.5,

 

7.6.2.1.          all representations and warranties made by Seller and
Purchaser set forth in this Agreement and/or in any of the other Transaction
Documents shall survive the Closing until the Survival Date, and any Action
(including any claim or demand for indemnification) on any such representation
or warranty must be instituted on or before the Survival Date.

 

7.6.2.2.          all other Surviving Obligations that are expressly stated to
survive the Closing indefinitely or for a specific period of time beyond the
Closing shall survive indefinitely or for such other specified time period, as
applicable, and to the extent any such other Surviving Obligation is stated
expressly to survive the Closing for a specified period of time (i.e., other
than indefinitely), any Action (including any claim or demand for
indemnification) thereon must be instituted on or before the expiration of the
stated survival period therefor; provided, however, that notwithstanding
anything in this Agreement or the other Transaction Documents to the contrary,
any Action (including any claim or demand for indemnification) that is based
upon the obligations of Seller under clause (ii) of Section 7.5.1 must be
instituted on or before the Survival Date, and Purchaser waives and releases any
right to bring any Action (including any claim or demand for indemnification)
thereunder after such date.

 

18

 

 

7.6.3.    Notwithstanding any other provision of this Agreement, if at or prior
to the Closing Purchaser obtains actual knowledge (including by way of the
certificate delivered by Seller at the Closing pursuant to Section 7.2.3) that
any representation or warranty of Seller under this Agreement (as the same is
deemed to have been modified by the second sentence of Section 5.3) is
inaccurate in any respect, but nonetheless proceeds to the Closing, Purchaser
shall be deemed to have waived any right to make a Claim arising out of such
inaccuracy, and Seller’s representations and warranties set forth in this
Agreement shall be deemed to have been modified to reflect all such matters
actually known to Purchaser. Notwithstanding anything to the contrary in this
Agreement, in no event shall Seller be liable to Purchaser for any Damages, or
be deemed to be in default hereunder by reason of any breach of a representation
or warranty which results from any change that (a) occurs between the Effective
Date and the Closing, and (b) is expressly permitted under the terms of this
Agreement or is beyond the reasonable control of Seller to prevent. The
occurrence of a change in a representation and warranty may, however, result in
the failure of the condition set forth in Section 6.1.1, subject to the terms
thereof.

  

ARTICLE 8. DEFAULT, REMEDIES

 

8.1.         Purchaser’s Default. If Purchaser defaults in its obligation to
proceed to the Closing in accordance with this Agreement, or if any condition
set forth in Section 6.3.1, 6.3.2 6.3.3 or 6.3.4 is not satisfied and Seller
elects not to proceed to the Closing, and in any such default is not cured
and/or such condition is not satisfied within five (5) days after Seller has
given Purchaser written notice of the same, then Seller, as its sole and
exclusive remedy, shall have the right to exercise all rights and remedies
available to it or its affiliates under that certain Amended and Restated
Limited Liability Company Agreement of Crestline Hotels & Resorts, LLC, dated
August 31, 2013 (as the same may be amended or otherwise modified from time to
time).

 

8.2.         Seller’s Default.

 

8.2.1.     Except as provided in Section 8.2.2 below, if Seller defaults in its
obligation to proceed to the Closing in accordance with this Agreement, or if
any condition set forth in Sections 6.1.1 or 6.1.2 is not satisfied and
Purchaser elects not to proceed to the Closing, and if such default is not cured
and/or such condition is not satisfied within five (5) days after Purchaser has
given Seller written notice of the same, then Purchaser shall be entitled, as
its sole remedy, to recover from Seller, Purchaser’s actual, verifiable
out-of-pocket due diligence costs incurred in connection with the transaction
contemplated by this Agreement, provided that, as to each Interest, in no event
shall the amount of such out-of-pocket costs (including reasonable attorney’s
fees) exceed in the aggregate Fifty Thousand Dollars ($50,000). Upon receipt of
the foregoing, this Agreement shall terminate and neither party shall have any
further obligations or liabilities to the other party under this Agreement,
except for obligations that expressly survive termination of this Agreement.

 

19

 

 

8.2.2.     Notwithstanding the provisions of Section 8.2.1, if (a) Seller shall
willfully and intentionally refuse or fail to convey the Interests as provided
in this Agreement for any reason other than any provision of this Agreement that
(i) permits Seller to terminate this Agreement, (ii) relieves Seller of the
obligation to convey the Interests or (iii) conditions Seller’s obligation to
convey the Interests and such condition has not been satisfied, and (b)
Purchaser has (i) waived all conditions to Closing for the benefit of Purchaser
under this Agreement (other than the conditions set forth in Sections 6.1.1 or
6.1.2), (ii) has delivered to Escrow Agent the documents, instruments and other
items required to be delivered by Purchaser at the Closing, together with an
unconditional written instruction to proceed to the Closing, and (iii) Seller
thereafter fails or refuses to deliver to Escrow Agent within three (3) Business
Days thereafter the documents and instruments required to be delivered by Seller
at the Closing, then Purchaser may, in lieu of exercising the remedy provided
for in Section 8.2.1 (but not in addition thereto), commence appropriate legal
proceedings seeking to enforce Seller’s obligation to convey the Interests
through specific performance, provided that no such proceeding for specific
performance shall require Seller to do any of the following (unless otherwise
expressly required of Seller by this Agreement) secure any permit, approval,
consent or other agreement or instrument from any third party not affiliated
with Seller with respect to the Interests or a Hotel or Seller’s conveyance of
such Interests; and, provided further, that the remedy provided for in this
Section 8.2.2 shall be available to Purchaser only if Purchaser commences such
proceeding within not more than thirty (30) calendar days after the later of (x)
the expiration of the three (3) Business Day period referred to above and (y)
the date of the alleged act upon which Purchaser’s proceeding is predicated
becomes known to Purchaser.

 

8.2.3.    Notwithstanding anything to the contrary contained herein, Purchaser
hereby waives any right to recover Damages (whether actual, consequential,
punitive or other), or, except as expressly provided in Section 8.2.2, to seek
specific performance or other equitable relief, as a result of any breach or
default by Seller under this Agreement, except for the indemnified matters
described in Section 7.5.1 following the Closing.

 

ARTICLE 9. PRORATIONS

 

9.1.          Prorations .

 

9.1.1.    Prior to Closing, Seller shall not cause or permit either Company to
make a distribution to Seller.

 

9.1.2.    Any distribution (each, a “Distribution”) of Net Cash Flow (as defined
in the applicable Property Owner Operating Agreement) (“Net Cash Flow”) to a
Company for the operating year during which the Closing occurs (the “Closing
Year”), regardless of when made, with respect to the period prior to the
Apportionment Time shall be for the account of Seller and with respect to the
period after the Apportionment Time shall be for the account of Purchaser. Any
distribution of Net Cash Flow to a Company for (x) an operating year prior to
the Closing Year shall be for the account of Seller, and (y) an operating year
after the Closing Year shall be for the account of Purchaser. For the avoidance
of doubt, distributions of amounts other than Distributions of Net Cash Flow
shall be retained by the Companies for the account of Purchaser, and shall not
be subject to proration.

 

20

 

  

9.1.3.    Within one (1) Business Day following the date on which each Company
actually receives a Distribution of Net Cash Flow for the Closing Year,
Purchaser shall prepare and issue to Seller a report showing the amount of such
Distribution and the appropriate proration thereof ( the “Proration Report”).
The Parties shall come to a final determination of the accuracy of the Proration
Report within five (5) days after the issuance of the Proration Report. Within
two (2) Business Days after such final determination, Purchaser shall pay to
Seller its share of such Distribution in immediately available funds.

 

9.2.        Interest If Purchaser shall fail to pay any amount due by it
pursuant to this ARTICLE 9 by the date the same is due and payable, interest
shall accrue on the unpaid portion at the rate of 10% per annum until paid in
full.

 

9.3.        Survival. This ARTICLE 9 shall survive the Closing until the
Survival Date.

 

ARTICLE 10. MISCELLANEOUS

 

10.1.      Assignment. Neither Seller nor Purchaser shall assign this Agreement
without the consent of the other. If Purchaser desires to assign the right to
receive any Interests at the Closing to another Person (“Purchaser’s Designee”),
Purchaser shall give notice to Seller showing the anticipated ownership
structure of Purchaser and Purchaser’s Designee as of the Closing Date, together
with such other information as Seller may reasonably request. No such assignment
shall delay or otherwise adversely affect the Closing. Upon any such assignment,
Purchaser’s Designee shall be deemed to have assumed for the benefit of Seller
all obligations of Purchaser under this Agreement, but such assignment shall not
relieve Purchaser of its obligations under this Agreement, which obligations
shall remain the joint and several obligations of Purchaser. Seller may, in its
sole and absolute discretion, pursue any Action against, or seek to enforce or
demand performance from Purchaser or Purchaser’s Designee, in respect to any
Transaction Document, without prejudice to its rights thereafter to pursue such
Action or demand against Purchaser or Purchaser’s Designee, as the case may be.

 

10.2.      Notices. Notices and other communications required or permitted under
this Agreement shall be in writing and delivered by hand against receipt or sent
by recognized overnight delivery service or by facsimile. All notices shall be
addressed as follows:

 

If to Seller:

 

Simon Pedro Barceló
C/. José Rover Motta, 27
07006 Palma de Mallorca
Spain
Phone: 011 34 (971) 771 700
Fax: 011 34 (971) 466 720



with a copy to:

 

Holland & Knight LLP
1600 Tysons Boulevard
Suite 700
Tysons Corner, Virginia 22102
Attn: William J. Mutryn
Phone: (703) 720-8069
Fax: (703) 720-8610

 

21

 

 

If to Purchaser:

 

American Realty Capital Hospitality Trust, Inc.

405 Park Avenue, 15th Floor

New York, NY 10022

Tel. No.: 212.415.6505

Fax No.: 857.207.3397

Attention: Jon Mehlman

Tel. No.: (646) 626-8857

Fax No.: (646) 861-7784

with a copy to:

 

Jesse Galloway

c/o AR Capital, LLC

405 Park Avenue, 15th Floor

New York, NY 10022

Tel. No.: (212) 415-6516

Fax No.: (646) 861-7751

 

 

If to Escrow Agent:

 

Stewart Title Guaranty

5935 Carnegie Blvd., Suite 301

Charlotte, NC 28209

Attention: Regina L. Fiegel

Tel. No.: (704) 401-2010

Fax No.: (704) 401-2039 

 

 

or to such other addresses as may be designated by a proper notice. Notices
shall be deemed to be effective upon receipt (or refusal thereof) if personally
delivered or sent by recognized overnight delivery service, or upon
electronically verified transmission, if such delivery is by facsimile. Notices
may be given on behalf of a party by such party’s legal counsel.

 

10.3.      Reserved.

 

10.4.      Waiver of Jury Trial; Jurisdiction. Seller and Purchaser each hereby
waives any right to jury trial in the event any party files an action relating
to this Agreement or to the transactions or obligations contemplated by this
Agreement. Any action, suit or proceeding arising out of this Agreement or the
transactions contemplated by this Agreement shall be brought exclusively in any
United States District Court sitting in New York, New York, and Seller and
Purchaser agree that such courts are the most convenient forum for resolution of
any such action and further agree to submit to the jurisdiction of such courts
and waive any right to object to venue in such courts.

 

Seller’s Initials: __________ Purchaser’s Initials: __________

 

22

 

 

10.5.      Counterparts; Electronic Signatures and Effectiveness. This Agreement
may be executed in any number of counterparts, each of which shall constitute an
original and all of which, when taken together, shall constitute a single
binding instrument. In order to expedite the execution and delivery of this
Agreement by the parties hereto, signatures may transmitted via facsimile or
other electronic means may be used in place of original signatures on this
Agreement. Each of the parties hereto intend to be, and hereby are, bound by any
signatures delivered via facsimile or other electronically transmitted means,
and are aware that the other party will rely on any such facsimile or
electronically transmitted signatures, and hereby waive any defenses to the
enforcement of the terms of this Agreement based on the form of signature. This
Section 10.5 shall survive the Closing indefinitely.

 

10.6.      Brokerage. Purchaser and Seller each shall indemnify and hold the
other harmless from Claims made by or Damages owing to any broker, finder or
similar consultant claiming through it for a commission, fee or compensation in
connection with this Agreement or the transaction contemplated by this
Agreement. The indemnification obligations set forth in this Section 10.6 shall
survive the Closing or any termination of this Agreement indefinitely.

 

10.7.      No Third Party Beneficiaries. Nothing in this Agreement shall be
construed to confer any third party benefit on any broker, finder or similar
consultant, or any other Person not a party hereto with respect to this
Agreement or the transaction described herein. This Section 10.7 shall survive
the Closing or any termination of this Agreement indefinitely.

 

10.8.      Confidentiality. Purchaser and Seller shall each maintain as
confidential any and all information and material obtained about the other which
is furnished to it by the other in connection with this Agreement, and such
obligation shall survive any termination of this Agreement and shall survive the
Closing indefinitely. Purchaser and Seller shall each maintain as confidential
the terms of this Agreement and such obligation shall survive the Closing and
any termination of this Agreement indefinitely, except such obligation shall
terminate at the Closing as to the Purchase Price and Closing Date (provided
that the foregoing confidentiality requirement shall not limit either party’s
ability to utilize a sanitized version of any Transaction Document as a form
agreement). Purchaser shall maintain as confidential any and all information and
material obtained by it concerning the Interests or any Hotel, and (a) with
respect to Confidential Materials, such obligation shall survive the Closing and
any termination of this Agreement indefinitely and (b) with respect to all other
information and material, such obligation shall terminate at the Closing or, if
the Closing does not occur, shall survive any termination of this Agreement
indefinitely. Confidential information shall not include information and
material which (i) becomes generally available to the public other than as a
result of a disclosure prohibited by this Section 10.8, (ii) is known to
Purchaser or Seller, as the case may be, on a non-confidential basis, prior to
its receipt of such information and material from the other, or (iii) becomes
available to Purchaser or Seller, as the case may be, on a non-confidential
basis from a source other than the other which is not prohibited from disclosing
the same. Notwithstanding the foregoing, (A) each of Purchaser and Seller may
disclose confidential information to its employees, agents or advisors, to
potential investors or lenders, and to other third parties (to the extent such
disclosure is required in order to consummate the transactions described in this
Agreement), in each case on a need-to-know basis after the recipients of the
information have been informed of the confidential nature of such information
and directed not to disclose such information except in accordance with this
Section 10.8, (B) each of Purchaser and Seller may disclose confidential
information to the extent required by any Legal Requirement or the rules of any
applicable securities market or exchange, and (C) Purchaser and Seller,
following prior notice to and consultation with the other, may disclose the
transaction contemplated by this Agreement to the extent necessary to obtain
consents or approvals contemplated by this Agreement.

 

23

 

  

10.9.     Public Announcements. Neither Seller nor Purchaser shall make any
public statement or issue any press release prior to the Closing with respect to
this Agreement or the transactions contemplated by this Agreement without the
prior written consent of the other party, except as otherwise required by
applicable Legal Requirements. If either party determines that applicable Legal
Requirements require disclosure of this Agreement, any other Transaction
Document or the transactions contemplated hereby or thereby, then, not less than
twenty-four (24) hours prior to such disclosure, such party shall notify and
provide the other party an opportunity to comment on the disclosing party’s form
of press release, securities filing or other written disclosure.

 

10.10.   Recordation. Neither Seller nor Purchaser shall record this Agreement
or any notice of this Agreement in the land records of any jurisdiction.

 

10.11.   Time of Essence. Time is of the essence with respect to all obligations
of Seller and Purchaser under this Agreement.

 

10.12.   Attorneys’ Fees. If either Purchaser or Seller shall employ an attorney
to enforce its rights pursuant to this Agreement or any of the documents and
agreements delivered at the Closing, then, in addition to the other amounts and
remedies to which the prevailing party may be entitled pursuant to the other
provisions of this Agreement, the prevailing party shall be reimbursed by the
non-prevailing party for reasonable attorneys’ and experts’ fees and expenses
including the costs of any litigation and appeal. This Section 10.12 shall
survive the Closing and any termination of this Agreement indefinitely.

 

10.13.   No Offer. Submission of this Agreement to Purchaser does not constitute
an offer to sell. This Agreement shall become effective only upon execution and
delivery thereof by Seller and Purchaser.

 

10.14.   Rights under LLC Agreement. Notwithstanding anything to the contrary in
this Agreement, nothing in this Agreement shall limit, diminish or other
restrict the rights of Seller or its affiliates under that certain Amended and
Restated Limited Liability Company Agreement of Crestline Hotels & Resorts, LLC,
dated August 31, 2013 (as the same may be amended or otherwise modified from
time to time).

  

[Signatures on following page]

 

24

 

 

IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
executed as of the Contract Date:

 

  SELLER:       Barceló Crestline Corporation         By: /s/ Vicente Fenollar
Molina   Name: Vicente Fenollar Molina   Its: Authorized Signatory        
PURCHASER:       ARC Hospitality TRS Holding, LLC       By: American Realty
Capital Hospitality Operating Partnership, L.P., a Delaware limited partnership,
its sole member         By:   /s/ Jesse C. Galloway   Name: Jesse C. Galloway  
Title:   Authorized Signatory

 

Signature Page

 

 

 

 

exhibit A

 

Form of Assignment and Assumption of Interests

 

ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST

 

THIS ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST (“Agreement”) is made and
entered into, effective for all purposes, as of ________ ___, 201_ (the
“Effective Date”), by and between BARCELÓ CRESTLINE CORPORATION, a Maryland
corporation (“Assignor”), and [__________________, a ____________________]
(“Assignee”).

  

RECITALS:

 

A.         Assignor is the owner of a One Hundred Percent (100%) membership
interest in each of (i) CHRI Virginia Beach Hotel (A/H) Minority Holding, LLC, a
Delaware limited liability company, and (ii) CHRI Blacksburg Hotel (A/H)
Minority Holding, LLC, a Delaware limited liability company (collectively, the
“Interests”).

 

B.         Assignor desires to assign, transfer and convey to Assignee, and
Assignee desires to assume, from Assignor, all of Assignor’s right, title and
interest in, to and under the Interests.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
hereinafter set forth, and of other good and valuable consideration, the
receipt, adequacy and sufficiency of which hereby are acknowledged, Assignor and
Assignee, intending to be legally bound, hereby agree as follows:

 

1.          Incorporation of Recitals. The foregoing Recitals hereby are
incorporated into this Agreement by this reference as if the same were set forth
in full below.

 

2.          Agreement and Assumption of Interests.

 

a.           Assignor hereby assigns, transfers and conveys all of Assignor’s
right, title and interest in, to and under the Interests to Assignee.

 

b.           Assignee hereby accepts the Interests and assumes all obligations
and duties of Assignor with respect to the Interests from and after the
Effective Date.

 

3.          Indemnity.

 

a.           Assignor hereby indemnifies, agrees to defend, and holds Assignee
harmless from and against all claims, demands, losses, damages, expenses, and
costs including, but not limited to, reasonable attorneys’ fees and expenses
actually incurred, arising out of or in connection with Assignor’s failure,
prior to the Effective Date, to observe, perform, and discharge all covenants,
duties, obligations, liabilities, and responsibilities of Assignor under or with
respect to the Interests to be observed, performed or discharged or which relate
or accrue with respect to the period prior to Effective Date.

 

Exhibit A-1

 

 

b.           Assignee hereby indemnifies, agrees to defend, and holds Assignor
harmless from and against all claims, demands, losses, damages, expenses, and
costs including, but not limited to, reasonable attorneys’ fees and expenses
actually incurred, arising out of or in connection with Assignee’s failure, on
and after the Effective Date, to observe, perform, and discharge all covenants,
duties, obligations, liabilities, and responsibilities of Assignor and/or
Assignee (if any) under or with respect to the Interests to be observed,
performed, or discharged, or which relate or accrue with respect to the period,
on or after, but not before, the Effective Date.

 

4.          Further Assurances. Promptly upon request of the other party,
Assignor and Assignee shall execute and deliver to the other such further
assurances and take such further actions as may be reasonably required or
appropriate to perfect the assignment and assumption of the Interests and
otherwise carry out the intent and purpose of this Agreement, provided that
neither party shall incur any additional cost, expense or obligation in
connection with any act that the other party may request.

 

5.          Binding Effect and Agreement. This Agreement shall be binding upon
and inure to the benefit of Assignor, Assignee and their respective successors
and assigns.

 

6.          Interpretation. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision hereof shall be prohibited by or invalid
under such law, then such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement. This Agreement may not be
modified, amended, altered or changed, nor any provision hereof waived, except
in writing with the mutual consent of Assignor and Assignee.

 

7.          Counterparts. This Assignment may be executed in several
counterparts and all counterparts so executed shall constitute one Assignment,
binding on all the parties hereto and thereto, notwithstanding that all the
parties are not signatories to the same counterpart.

 

8.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (without reference to
conflicts of laws principles).

 

[Signatures on following pages] 

 

Exhibit A-2

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.

 

  ASSIGNOR:       BARCELÓ CRESTLINE CORPORATION, a Maryland corporation        
By:     Name:     Its:  

 

[Signatures continue on following page]

 

Exhibit A-3

 

 

  ASSIGNEE:      

[____________________________], a

[____________________]

        By:     Name:     Its:  

  

Exhibit A-4

 

 

Exhibit b

 

Form of Promissory Note

 

PROMISSORY NOTE

(Purchase Price)

 

$[________________] _____________ ___, 201__

 

FOR VALUE RECEIVED, [American Realty Capital Hospitality Trust, Inc.], a
Maryland corporation (“Maker”), whose principal office is located at
[_________________________________] promises to pay to the order of
[_____________________________] (together with any and all of its successors and
assigns and/or any other holder of this Note, “Seller”), whose principal office
is located at [_______________________], in lawful money of the United States of
America, at its office indicated above or wherever else Seller may specify, the
sum of [_________________________ and ___/100 Dollars ($[_________________]), on
the terms provided in this Promissory Note (including all renewals, extensions
or modifications hereof, this “Note”).

 

1.          USE OF PROCEEDS. Indebtedness evidenced by this Note constitutes a
portion of the purchase price (the “Purchase Price”) required to be paid in
accordance with that certain Agreement of Purchase and Sale dated as of ________
___, 201_ between Maker and Seller (the “Purchase Agreement”). Capitalized terms
used but not defined herein shall have the meanings given to such terms in the
Purchase Agreement.

 

2.          MATURITY DATE. The entire principal balance of this Note shall be
fully and immediately due and payable upon written demand by Seller at any time
(upon at least ten (10) business days notice from Seller) after the date that
Maker has raised common equity in an aggregate amount equal to or greater than
One Hundred Fifty Million and 00/100 Dollars ($150,000,000.00) (the “Trigger
Date”). From and after the date hereof, Maker shall provide written updates at
least monthly to Seller of the aggregate amount of common equity raised by Maker
and shall provide written notice to Seller with within ten (10) business days
after the occurrence of the Trigger Date. The “Maturity Date” is the date
selected by Seller and set forth in Seller’s written demand (with at least ten
(10) business days’ advance notice to Maker) made at any time after the Trigger
Date.

 

3.          INTEREST RATE. Commencing on the date hereof and continuing until
the Maturity Date, interest shall accrue on the unpaid principal balance of this
Note at the rate of interest equal to the initial dividend rate provided by
Maker to its investors (the “Interest Rate”), compounded annually.

 

4.          INTEREST AND FEE(S) COMPUTATION (ACTUAL/365). Interest and fees, if
any, shall be computed, payable and allocated on the basis of a 360-day year
consisting of twelve 30-day months.

 

Exhibit B-1

 

  

5.       MONTHLY PAYMENTS. Subject to the remainder of this Section 5, interest
shall be paid by Maker to Seller monthly, in arrears, beginning on ______ 1,
201__1 and continuing on the first day of each following month (each, a “Monthly
Payment Date”). The outstanding principal balance of this Note, together with
all accrued and unpaid interest thereon, if any, and any and all other amounts
payable by Maker under this Note shall be due and payable on the Maturity Date.
Notwithstanding the foregoing, Maker may defer any amounts due to Seller on a
Monthly Payment Date that occurs prior to [_________________]2 (the “Defer
Period”); provided however, that on the first Monthly Payment Date to occur
after the Defer Period, Maker shall pay to Seller all accrued, but unpaid
interest then outstanding.

 

6.       PREPAYMENT TERMS. Maker may pay the principal amount outstanding under
this Note, in whole or in part, together with any accrued and unpaid interest
thereon, at any time or from time to time, without penalty or premium.

 

7.       METHOD AND APPLICATION OF PAYMENTS. All payments made hereunder shall
be made in lawful money of the United States of America. Monies received by
Seller from any source for application toward payment of the Obligations shall
be applied first, to cost of enforcement (as set forth in Section 11 of this
Note), second, to accrued interest, and third, to principal. If any payment
received by Seller under this Note is rescinded, avoided, invalidated, declared
to be fraudulent or preferential, set aside, or for any reason returned by
Seller (or repaid by Seller) because of any adverse claim or threatened action,
the returned or repaid payment shall remain payable as an Obligation under this
Note as though such payment had not been made. Remittances shall be made without
offset, demand, counterclaim, deduction, or recoupment (each of which is hereby
waived) and shall be accepted subject to the condition that any check or draft
may be handled for collection in accordance with the practice of the collecting
bank or banks. Acceptance by Seller of any payment in an amount less than the
amount then due pursuant to this Note shall be deemed an acceptance on account
only, notwithstanding any notation on or accompanying such partial payment to
the contrary, and shall not in any way (a) waive, impair or extinguish any right
or remedy available to Seller hereunder or under the Purchase Agreement, or (b)
waive the requirement of punctual payment and performance or constitute a
novation in any respect. Payments received after [2:00 p.m. EDT] shall be deemed
to be received on, and shall be posted as of, the following business day.
Whenever any payment under this Note falls due on a day which is not a business
day, such payment may be made on the next succeeding business day.

 

8.       EVENTS OF DEFAULT. Each of the following shall constitute an event of
default by Maker under this Note (each, an “Event of Default”)

 

a.    Failure to make any Monthly Payment or other payment due hereunder within
two (2) days after written notice from Seller that such failure has occurred;
and

 



 

1 Insert first day of the month after date of the Note.

 

2 Insert the day that is six months after Maker’s effective date.

 

Exhibit B-2

 

  

b.    Failure to comply with any covenant or obligation set forth in this Note,
not otherwise provided for in Section 8(a) within ten (10) days after written
notice from Seller that such failure has occurred.

 

9.       REMEDIES; DEFAULT INTEREST RATE. Upon the occurrence of an Event of
Default, Seller may take such action at law or equity, without notice or demand,
as it deems advisable to protect and enforce its rights hereunder, including,
but not limited to, declaring the entire principal then outstanding, together
with any accrued interest thereon, immediately due and payable. Without limiting
the foregoing, if, and for so long as, any Monthly Payment or other payment due
under this Note (subject to Maker’s right to defer Monthly Payments during the
Defer Period) remains past due for five (5) days or more, interest under this
Note shall accrue on the unpaid principal balance at the rate of twenty percent
(20%) per annum (the “Default Interest Rate”), compounded monthly, beginning on
the date such payment was due until such time as Maker pays to Seller such past
due amounts together with any amounts that become due during such time.

 

10.      DEFINITIONS. Obligations. The term “Obligations”, as used in this Note
refers to any and all indebtedness and other obligations under this Note of
Maker to Seller.

 

11.      COST OF ENFORCEMENT; ATTORNEYS’ FEES AND OTHER COSTS. Maker shall pay
all of Seller’s reasonable expenses incurred to (1) enforce its right under this
Note, and (2) to enforce or collect any of the Obligations, including, without
limitation, as a result of an Event of Default by Maker, in each case,
including, without limitation, reasonable arbitration, paralegals’, attorneys’
and experts’ fees and expenses, whether incurred without the commencement of a
suit, in any trial, arbitration, or administrative proceeding, or in any
appellate or bankruptcy proceeding.

 

12.      USURY. If at any time the effective interest rate under this Note
(including the Default Interest Rate) would, but for this paragraph, exceed the
maximum lawful rate, the effective interest rate under this Note shall be the
maximum lawful rate, and any amount received by Seller in excess of such rate
shall be applied to principal and then to fees and expenses, or, if no such
amounts are owing, returned to Maker.

 

13.      WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this
Note shall be valid unless in writing and signed by an officer of Seller. No
waiver by Seller of any default shall operate as a waiver of any other default
or the same default on a future occasion. Neither the failure nor any delay on
the part of Seller in exercising any right, power, or remedy under this Note or
the Purchase Agreement shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. Except to the extent otherwise
provided by the Purchase Agreement or prohibited by law, Maker waives
presentment, protest, notice of dishonor, demand for payment, notice of
intention to accelerate maturity, notice of acceleration of maturity, notice of
sale and all other notices of any kind.

 

Exhibit B-3

 

 

14.     NOTICES. Any notice, request, demand, consent, approval or other
communication under or in accordance with this Note shall be in writing and
delivered by hand against receipt or sent by recognized overnight delivery
service or by facsimile. All notices shall be addressed as follows:

 

If to Seller:

 

Simon Pedro Barceló
C/. José Rover Motta, 27
07006 Palma de Mallorca
Spain
Phone: 011 34 (971) 771 700
Fax: 011 34 (971) 466 720



with a copy to:

 

Holland & Knight LLP
1600 Tysons Boulevard
Suite 700
Tysons Corner, Virginia 22102
Attn: William J. Mutryn
Phone: (703) 720-8069
Fax: (703) 720-8610


   

If to Maker:

 

[______________]

405 Park Avenue, 15th Floor

New York, NY 10022

Tel. No.: 212.415.6505

Fax No.: 857.207.3397

Attention: __________________

Tel. No.: ___________________

Fax No.: ___________________

with a copy to:

 

Jesse Galloway

c/o AR Capital, LLC

405 Park Avenue, 15th Floor

New York, NY 10022

Tel. No.: (212) 415-6516

Fax No.: (646) 861-7751

 

 

 

or to such other addresses as may be designated by a proper notice. Notices
shall be deemed to be effective upon receipt (or refusal thereof) if personally
delivered or sent by recognized overnight delivery service, or upon
electronically verified transmission, if such delivery is by facsimile. Notices
may be given on behalf of a party by such party’s legal counsel.

 

Exhibit B-4

 

 

15.         MISCELLANEOUS PROVISIONS. Assignment. This Note shall inure to the
benefit of and be binding upon the parties and their respective heirs, legal
representatives, successors and assigns. Seller’s interests in and rights under
this Note are freely assignable, in whole or in part, by Seller. Maker shall not
assign its rights and interest hereunder without the prior written consent of
Seller, and any attempt by Maker to assign without Seller’s prior written
consent is null and void. Any assignment shall not release Maker from the
Obligations. Applicable Law; Conflict Between Documents. This Note shall be
governed by and construed under the laws of the State of New York without regard
to the conflict of laws principles thereof. Jurisdiction. Maker irrevocably
agrees to nonexclusive personal jurisdiction in the State of New York.
Severability. If any provision of this Note shall be prohibited or invalid under
applicable law, such provision shall be ineffective but only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Note. Interpretation; Captions.
Any reference in this Notice to the term “person” shall mean any individual,
person or entity; as required by the context, the singular shall include the
plural, the plural the singular, the neuter gender shall include the male gender
and female gender and vice versa. The captions contained in this Note are
inserted for convenience only and shall not affect the meaning or interpretation
of this Note. Posting of Payments. All payments received on business days after
[2:00 p.m. EDT] at the office of Seller first shown above shall be deemed
received at the opening of the next business day. Fees and Taxes. Maker shall
promptly pay all documentary, intangible recordation and/or similar taxes on
this transaction assessed or arising from time to time. LIMITATION ON LIABILITY;
WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING SELLER BY
ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION
PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT
OF OR BE IN ANY WAY CONNECTED WITH THIS NOTE OR THE OBLIGATIONS EVIDENCED HEREBY
OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO
THE OTHER FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR
EXEMPLARY DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR
CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE
FUTURE IN CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE
SAME IS RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE. FINAL
AGREEMENT. This Note and the Purchase Agreement represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

 

16.         WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF MAKER BY EXECUTION HEREOF AND SELLER BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS NOTE, OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH
THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT HERETO. THIS PROVISION
IS A MATERIAL INDUCEMENT TO SELLER TO ACCEPT THIS NOTE. EACH OF THE PARTIES
AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND REPLACE ANY PRIOR AGREEMENT
RELATED TO ARBITRATION OF DISPUTES BETWEEN THE PARTIES CONTAINED IN THE PURCHASE
AGREEMENT OR ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN CONNECTION
WITH, RELATED TO OR BEING REPLACED, SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS
NOTE.

 

17.         PROMISSORY NOTE SUBORDINATION TO THE LOAN. This Note shall be
subject and subordinate at all times to the Loan from General Electric Capital
Corporation to Maker (the “Loan”) and to all of the provisions, covenants,
agreements, terms and conditions of the Loan, and Seller shall not do or permit
anything to be done in connection with this Note which would violate any of said
provisions, covenants, agreements, terms and conditions.

 

[remainder of page intentionally left blank]

 

Exhibit B-5

 

 

IN WITNESS WHEREOF, Maker, on the day and year first above written, has caused
this Note to be executed under seal.

 

  MAKER       [American Realty Capital Hospitality Trust, Inc.]         By:    
Name:     Title:  

 

Exhibit B-6

 

 

EXHIBIT C

 

Form of Indemnity Agreement

 

INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT (this “Agreement”) is made and entered into as of the
_____ day of _________, 201___, by [American Realty Capital Hospitality Trust,
Inc., a Maryland corporation] (“Indemnitor”) for the benefit of BARCELÓ
CRESTLINE CORPORATION, a Maryland corporation (“Indemnitee”).

 

RECITALS:

 

A.           Indemnitee owns one hundred percent (100%) of the membership
interests in each of the following (collectively, the “Interests”):(i) CHRI
Blacksburg Hotel (A/H) Minority Holding, LLC, a Delaware limited liability
company (“CHRI Blacksburg”), and (ii) CHRI Virginia Beach Hotel (A/H) Minority
Holding, LLC, a Delaware limited liability company (“CHRI Virginia Beach”).

 

B.           CHRI Blacksburg owns twenty four percent (24%) of the membership
interests in BSE/AH Blacksburg Hotel, L.L.C., a Virginia limited liability
company (“Blacksburg Hotel Owner”) and Blacksburg Hotel Owner ground leases that
certain hotel commonly referred to as the Hilton Garden Inn Blacksburg, located
at 900 Plantation Rd, Blacksburg, VA 24060 (the “Blacksburg Hotel”).

 

C.           CHRI Virginia Beach owns thirty and 5323/10000 percent (30.5323 %)
of the membership interests in TCA Block 7 Hotel, L.L.C., a Virginia limited
liability company (“Virginia Beach Hotel Owner”) and Virginia Beach Hotel Owner
owns that certain hotel commonly referred to as the Westin Virginia Beach Hotel
and Conference Center, located at 4535 Commerce Street Virginia Beach, VA 23462,
and owned by Virginia Beach Hotel Owner, which is part of the condominium
project commonly referred to as Town Center Condominium 7 Virginia Beach Hotel
(the “Virginia Beach Hotel”).

 

D.           On or about April 17, 2008, Blacksburg Hotel Owner obtained a loan
from Regions Bank, an Alabama banking corporation (“Blacksburg Hotel Lender”),
which loan is secured by the Blacksburg Hotel (the “Blacksburg Hotel Loan”).

 

E.           As a condition to making the Blacksburg Hotel Loan, Blacksburg
Lender required that Indemnitee, Daniel A. Hoffler, Louis S. Haddad and Bruce B.
Smith, which together with Indemnitee constitute affiliates of some or all of
the members of Blacksburg Hotel Owner (collectively, the “Blacksburg Hotel
Guarantors”) execute and deliver that certain Guaranty of Payment, dated April
17, 2008, which was subsequently amended and restated pursuant to that certain
First Amendment and Restated Guaranty of Payment, dated April 17, 2011, by
Indemnitee, Daniel A. Hoffler, Louis S. Haddad and Bruce B. Smith (as amended
and restated the “Blacksburg Hotel Guaranty”).

 

Exhibit C-1

 

 

F.           In connection with the Blacksburg Hotel Guaranty, the Blacksburg
Hotel Guarantors, together with the members of Blacksburg Hotel Owner and their
affiliates entered into that certain Construction Loan Indemnity, dated March
10, 2008, by AH Hotel Holding, L.L.C., Daniel A. Hoffler, Louis S. Haddad, Bruce
Smith Enterprise, LLC, Bruce B. Smith, CHRI Blacksburg, Indemnitee, Hampton BB
Company, LLC, Hampton University, and Legacy Hospitality, LLC (other than
Indemnitee, collectively the “Blacksburg Hotel Indemnity Parties”), pursuant to
which the parties agreed to allocate the obligations of each of the Blacksburg
Hotel Guarantors under the Blacksburg Hotel Guaranty in accordance with their
proportionate share of membership interests in Blacksburg Hotel Owner and
indemnify each other in connection therewith (the “Blacksburg Hotel Indemnity”).

 

G.           On or about December 21, 2007, Virginia Beach Hotel Owner obtained
a loan from Countrywide Commercial Real Estate Finance, Inc. (“Countrywide”),
which loan is secured by the Virginia Beach Hotel (the “Virginia Beach Hotel
Loan”). The Virginia Beach Hotel Loan is currently held by U.S. Bank National
Association (“Virginia Beach Hotel Lender”).

 

H.           As a condition to making the Virginia Beach Hotel Loan, Virginia
Beach Lender required that Indemnitee and Armada/Hoffler Properties, L.L.C.,
which together with Indemnitee constitute affiliates of some or all of the
members of Virginia Beach Hotel Owner (collectively, the “Virginia Beach Hotel
Guarantors”) execute and deliver that certain Guaranty of Recourse Obligations,
dated December 21, 2007 (the “Virginia Beach Hotel Guaranty”).

 

I.           In connection with the Virginia Beach Hotel Guaranty, the Virginia
Beach Hotel Guarantors, together with the members of Virginia Beach Hotel Owner
and their affiliates entered into that certain Permanent Loan Cross Indemnity,
dated December 21, 2007, by Armada/Hoffler Properties L.L.C., Armada/Hoffler
Properties II, L.L.C., Daniel A. Hoffler, Louis S. Haddad, CHRI Virginia Beach,
Indemnitee, Hampton W Company, LLC, Hampton University, Legacy Hospitality, LLC,
and VB City Hotels LLC (other than Indemnitee, collectively the “Virginia Beach
Hotel Indemnity Parties”), pursuant to which the parties agreed to allocate the
obligations of each of the Virginia Beach Hotel Guarantors under the Virginia
Beach Hotel Guaranty in accordance with their proportionate share of membership
interests in Virginia Beach Hotel Owner and indemnify each other in connection
therewith (the “Virginia Beach Hotel Indemnity”).

 

J.           Pursuant to that certain Agreement of Purchase and Sale, dated
____________ __, 201_ (the “Purchase Agreement”), Indemnitee has agreed to sell
to Indemnitor and Indemnitor has agreed to purchase from Indemnitee all of
Indemnitee’s right, title and interest in and to the Interests on the terms and
conditions set forth in the Purchase Agreement.

 

K.          As a condition to consummating the closing under the Purchase
Agreement, Indemnitee is requiring that Indemnitor execute and deliver this
Agreement so that Indemnitee is protected in the event that (i) Blacksburg Hotel
Lender exercise its rights against Indemnitee under the Blacksburg Hotel
Guaranty, (ii) any of the Blacksburg Indemnity Parties exercise their respective
rights against Indemnitee under the Blacksburg Hotel Indemnity, (iii) Virginia
Beach Lender exercises its rights against Indemnitee under the Virginia Beach
Hotel Guaranty, or (iv) any of the Virginia Beach Indemnity Parties exercise
their respective rights under the Virginia Beach Hotel Indemnity.

 

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

Exhibit C-2

 

 

1.          Defined Terms. As used herein the following terms have the meanings
indicated:

 

(a)          Guaranty or Guaranties: individually or collectively, as
applicable, the Blacksburg Hotel Guaranty and/or the Virginia Beach Hotel
Guaranty.

 

(b)          Indemnity Agreement or Indemnity Agreements: individually or
collectively, as applicable, the Blacksburg Hotel Indemnity Agreement and/or the
Virginia Beach Hotel Indemnity Agreement.

 

(c)          Indemnity Party or Indemnified Parties: individually or
collectively, as applicable, the Blacksburg Hotel Indemnity Parties and/or the
Virginia Beach Hotel Indemnity Parties.

 

(d)          Lender: individually or collectively, as applicable, Blacksburg
Hotel Lender and/or Virginia Beach Hotel Lender.

 

2.          Indemnity.

 

(a)          Indemnitor shall indemnify and hold harmless Indemnitee from and
against any loss or liability actually incurred by Indemnitee in connection with
(i) any exercise by a Lender of its rights against Indemnitee under a Guaranty,
or (ii) any exercise by any Indemnified Party of its rights against Indemnitee
under an Indemnity Agreement; and Indemnitor shall reimburse Indemnitee to the
extent it incurs any costs or expenses in connection with either of the
foregoing.

 

(b)          Indemnitee shall provide Indemnitor with written notice
(“Reimbursement Notice”) of any indemnified loss, liability or reimbursement
obligation. Within thirty (30) days after its receipt of such Reimbursement
Notice, Indemnitor shall reimburse Indemnitee for the amount of such loss,
liability or reimbursement obligation. Any amount due hereunder, if not paid
within such thirty (30) day period, shall thereafter bear interest at a default
rate of twenty percent (20%) per annum, until all of such amount is paid in
full.

 

3.          Additional Rights. Separate and successive actions may be brought
hereunder to enforce any of the provisions hereof at any time and from time to
time. No action hereunder shall preclude any subsequent action, and Indemnitor
hereby waives, and covenants not to assert, any defense in the nature of
splitting of causes of action or merger of judgments. In no event shall any
provisions of this Agreement be deemed to be a waiver of or to be in lieu of any
right or claim, including, without limitation, any other right of contribution
or other right of recovery, that any party hereto might otherwise have against
the other party hereto. No delay or omission in exercising any right hereunder
shall operate as a waiver of such right or any other right.

 

4.          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective executors, heirs,
successors and assigns. This Agreement is solely for the benefit of the parties
hereto and their respective executors, heirs, successors and assigns, and shall
not inure to the benefit of, or be enforceable by, any other person or party.

 

Exhibit C-3

 

 

5.           Term. The terms and provisions of this Agreement shall continue to
apply until Indemnitee is fully released from all liabilities and obligations
under the Guaranties and the Indemnity Agreements and any and all amounts
payable under this Agreement have been paid in full.

 

6.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without reference to
conflicts of laws principles).

.

7.          Attorneys’ Fees. If any party hereto obtains a judgment against any
other party hereto by reason of the breach of this Agreement or the failure to
comply with the terms hereof, reasonable attorneys’ fees and costs as fixed by
the court shall be included in such judgment.

 

8.          Severability. In the event that any one or more of the provisions
contained in this Agreement, or any application thereof, shall be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein, and other
application thereof, shall not in any way be affected or impaired thereby.

 

9.          Integration. This Agreement contains the entire agreement between
the parties relating to the subject matter hereof. Amendments, variations,
modifications or changes herein may be made effective and binding upon the
parties hereto by, and only by, the setting forth of the same in a document duly
executed by such parties.

 

10.         Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be an original but all of which together shall
constitute but one and the same agreement. The recitals of this Agreement are
incorporated herein by reference and made a part of this Agreement.

 

11.         Jurisdiction. The parties hereto consent to the jurisdiction of any
state or federal court sitting in the State of New York for any action arising
out of matters related to this Agreement. The parties hereto waive the right to
commence an action in connection with this Agreement in any court outside of the
State of New York.

 

12.         Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY ACTION ARISING OUT OF MATTERS RELATED TO THIS AGREEMENT, WHICH
WAIVER IS INFORMED AND VOLUNTARY.

 

13.         Incorporation of Recitals. The recitals to this Agreement hereby are
incorporated into this Agreement by this reference as if the same were set forth
in full herein.

 

[The balance of this page is intentionally left blank] 

 

Exhibit C-4

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement under seal
as of the day and year first written above.

 

  Indemnitor:       [AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC., a Maryland
corporation]         By:     Name:     Its:           Indemnitee:       BARCELÓ
CRESTLINE CORPORATION, a Maryland corporation         By:     Name:     Its:  

 



Exhibit C-5

 